

116 HR 1202 IH: Blue Ridge National Heritage Area Reauthorization Act of 2019
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1202IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. McHenry introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo reauthorize the Blue Ridge National Heritage Area. 
1.Short titleThis Act may be cited as the Blue Ridge National Heritage Area Reauthorization Act of 2019. 2.Reauthorization of the Blue Ridge National Heritage areaSection 140 of the Department of the Interior and Related Agencies Appropriations Act, 2004 (54 U.S.C. 320101 note; Public Law 108–108; 117 Stat. 1280) is amended—
(1)in subsection (i)(1), by striking $12,000,000 and inserting $14,000,000; and (2)in subsection (j), by striking the date and all that follows through of this section and inserting September 30, 2021. 
